Order filed March 25, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-20-00012-CR
                                   ___________

                  MARIA JESUS SANCHEZ, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                             Ector County, Texas
                     Trial Court Cause No. C-17-1052-CR


                                    ORDER
      This court previously issued an opinion in this cause after Appellant’s counsel
filed an Anders brief. The State sought discretionary review in the Court of Criminal
Appeals. In its amended petition for discretionary review, the State pointed out that
appellate counsel for Appellant “was conflicted out of representing her.” The Court
of Criminal Appeals agreed, as do we.             Because of appellate counsel’s
disqualification, the Court of Criminal Appeals has vacated the previous judgment
of this court and has remanded the cause to this court. We now abate the appeal and
remand the cause to the trial court for the appointment of new appellate counsel to
represent Appellant in this appeal.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing a notification of the appointment of new
counsel. The record is due to be filed in this court on or before April 9, 2021. Once
new counsel has been appointed and the supplemental clerk’s record has been filed,
the appeal will be reinstated.
      New appellate counsel is directed to file a brief on behalf of Appellant. The
brief will be due thirty days after this appeal is reinstated.
      The appeal is abated.


                                                       PER CURIAM


March 25, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2